DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a first Non-Final Office Action to Application Serial Number: 17/629,775, filed on January 24, 2022.  Claims 1-5 and 7-11 are pending in this application and have been rejected below.

Election/Restrictions
In response to Examiner's Requirement for Restriction/Election Notice of August 03, 2022,  Applicant on September 19, 2022 elected claims 1-5 in Group I without traverse. Applicant has amended claims 7-10 to depend from claim 1, thus claims 7-11 are now included in in Group 1. Applicant has also amended claims 3 and 4.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Examiner has noted this Application is a national state entry of PCT/AU2020/050766 internationally filed July 27, 2020 which claims foreign priority to Australian Application AU2019902658 filed July 25, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 24, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Specification
The Abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nudd et al., U.S. Publication No. 2014/0039962 [hereinafter Nudd], and further in view of Perry et al., U.S. Publication No. 2016/0300178 [hereinafter Perry]. 

Referring to Claim 1, Nudd teaches: 
A scheduling system for scheduling a first task to an available resource having an available resource schedule defined by a first resource identification parameter and a first resource temporal parameter comprising (Nudd, [0157]-[0158]; [0240]);
a resource database configured to store data values associated with one or more resource schedules including at least a first resource identification data value associated with the first resource identification parameter and a first resource temporal data value associated with the first resource temporal parameter (Nudd, [0073]), “The database 214 may store shift records 300. A shift record 300 may define a workers activity for all or a portion of a day's work. A shift record 300 may also define work provided in a time interval on behalf of a single recipient…The shift record 300 may additionally include a date field 304 defining a date and/or time interval during which work is to be performed. The shift record 300 may also include a worker identifier field 306 and a recipient identifier field 308”; (Nudd, [0077]), “The database 214 may additionally store worker records 332 storing information about individual workers. A worker record 332 may include a worker identifier 334 (e.g., name or ID number), skills and abilities description 336, shift schedule 338, and payment information 340”, 
a task database configured to store data values associated with a first task including at least a first task identification data value associated with a first task identification parameter and a first task temporal data value associated with a first task temporal parameter (Nudd, [0075]), “The database 214 may store task records 314. The task records 314 may inherit data from the shift record with which they are associated. Alternatively, the task records 314 may be linked to a corresponding shift record 300 and access shift information in this manner. Accordingly, the task record 314 may store or link to a client identifier 316, date and/or time identifier 318, worker identifier 320, and recipient identifier 322”; (Nudd, [0129]), “corresponding shift record may be created 708 and one or more task records 710 may also be created. The task records may be associated 712 with the shift record. This may include one or both of including an identifier of the shift record in the task records or identifiers of the task records in the shift record. Associating 712 may additionally or alternatively include including the shift date in the task records 710. Associating 712 may also include recording one or more shift parameters of the shift with each of the one or more task records 710”; (Nudd, [0095]), “task details”, 
a schedule availability interface for relating the task to the available resource wherein the schedule availability interface is configured to (Nudd, [0088]), “the task and/or shift input calendar interface 430 of a web-based portal 400 for a work management system which provides tracking, management and assignment of work”; (Nudd, [0224]), “presenting 2010 the list of candidate providers remaining after any preceding filtering steps… the list of providers may be presented in the same interface through which the shift definition was received 2002”;
communicate a resource availability status for the one or more resource schedules comprising at least the first resource identification data value, the first resource temporal data value and one or more further resource temporal data values (Nudd, [0158]), “The original candidate providers may be filtered 1404 according to availability. For example, if a candidate provider is known to be scheduled at the same date or time as the shift”; (Nudd, [0133]), “The work management system evaluates 806 the shift date and the needs of the shift recipient with respect to availability and skills of workers. This may include evaluating the recipient records 352 and worker records 332 stored in the database 214. Worker candidates having availability on the shift date and skills corresponding to the recipient needs are then selected 808 according to the evaluation 806”, 
enable the creation of the first task in the task database by an input of the first task temporal data value associated with the first task temporal parameter received from the schedule availability interface (Nudd, [0075]), “The database 214 may store task records 314. The task records 314 may inherit data from the shift record with which they are associated. Alternatively, the task records 314 may be linked to a corresponding shift record 300 and access shift information in this manner. Accordingly, the task record 314 may store or link to a client identifier 316, date and/or time identifier 318, worker identifier 320, and recipient identifier 322”; (Nudd, [0093]; [0095]), and 
enable the modification of the first task in the task database by an input of a data value associated with the first task temporal parameter received from the schedule availability interface (Nudd, [0133]), “The database 214 may store task records 314. The task records 314 may inherit data from the shift record with which they are associated. Alternatively, the task records 314 may be linked to a corresponding shift record 300 and access shift information in this manner. Accordingly, the task record 314 may store or link to a client identifier 316, date and/or time identifier 318, worker identifier 320, and recipient identifier 322… The shift record may be created or updated to indicate the selected worker and the selected worker's record may be updated 816 to indicate the assignment”; (Nudd, [0183]),
 a schedule allocation interface for allocating the first task to the available resource wherein the schedule allocation interface is configured to (Nudd, [0088]), “the task and/or shift input calendar interface 430 of a web-based portal 400 for a work management system which provides tracking, management and assignment of work”; (Nudd, [0133]), “a method 800 for assigning workers to shifts…”; (Nudd, [0095]);
display a resource availability status for the available resource schedule displaying the first resource temporal data value associated with the first resource temporal parameter and a second resource temporal data value associated with a second resource temporal parameter (Nudd, [0201]), “The candidate providers retrieved may include all potential providers known to the enterprise server system or a subset of providers remaining after a filtering step, such as any of the filtering steps described above with respect to FIGS. 14A-14B, such as filtering based on one or more of proximity, qualifications, familiarity with a recipient, availability according to an enterprise shift schedule, or other criteria”; (Nudd, [0208]), “the method 1800 may be invoked by an enterprise representative and candidate providers remaining after filtering steps may be displayed, or transmitted for display, to the enterprise representative. A selection of one of these providers may then be received as part of the selection 1812 step”; (Nudd, [0203]), 
enable the modification of the first task in the task database by an input of a data value associated with the first task temporal parameter received from the schedule allocation interface, and a communication of the data value to the task database (Nudd, [0133]), “The database 214 may store task records 314. The task records 314 may inherit data from the shift record with which they are associated. Alternatively, the task records 314 may be linked to a corresponding shift record 300 and access shift information in this manner. Accordingly, the task record 314 may store or link to a client identifier 316, date and/or time identifier 318, worker identifier 320, and recipient identifier 322… The shift record may be created or updated to indicate the selected worker and the selected worker's record may be updated 816 to indicate the assignment”; (Nudd, [0183]), and 
enable the allocation of the first task to an available resource by an input of a data value received from the schedule allocation interface, and a communication of the data value to the task database (Nudd, [0211]), “Once a provider has accepted a request to fulfill the shift defined in the received 1802 shift definition, the method 1800 may include transmitting notification to the central server system that the date and time range of the shift definition should be blacked out for the selected 1818 provider…The selected 1818 provider may also be associated 1822 with the shift received at step 1802 in the enterprise database, such as by storing an identifier of the selected provider in a provider field of a shift record for the received 1802 shift”; (Nudd, [0073]). 
Nudd teaches an interface of a web-based portal for a work management system which provides tracking and management of work (see par. 0080) and verifying the work provider is at the proper location during the point in time at which status for each task is updated (see par. 0122), but Nudd does not explicitly teach:
an active task interface for tracking the temporal progression of an allocated task in-progress, wherein the active task interface is configured to;
enable the creation or modification of one or more active task progression temporal data values associated with an active task progression temporal parameter, and communicate the one or more data values to the task database, 
reference the one or more task progression temporal data values with the first task identification data value within the task database, and 
display the one or more active task progression temporal data values of the one or more tasks in-progress, wherein a first view comprises the schedule allocation interface and the active task interface in a single display.

However Perry teaches: 
an active task interface for tracking the temporal progression of an allocated task in-progress, wherein the active task interface is configured to (Perry [0087]-[0088]), “task management interlace 800 may provide a real-time status of each pending task…, task management interface 800 may provide a real-time status for each task based on continuously collected data from one or more of user device 120…network server 160 may receive real-time data streams associated with the status of a task, including indications from users 125 via user device 120 that a task is started, completed, delayed, or that a milestone of the task is completed. In some embodiments, network server 160 may track a duration of each task in progress”;
enable the creation or modification of one or more active task progression temporal data values associated with an active task progression temporal parameter, and communicate the one or more data values to the task database (Perry, [0102]), “interface 1100 may include a button such as interface element 1110 which, when selected, notifies network server 160 that the employee has started working on the task. In response to selection of interface element 1110 by user 125, user device 120 may instruct network server 160 to update employee information (e.g. employee data 449 of network server 160) to reflect that user 125 has begun the task. Network server 160 may then update one or more database entries associated with the employee and the task”, 
reference the one or more task progression temporal data values with the first task identification data value within the task database (Perry, [0076]), “network server 160 may analyze employee locations. For example, network server 160 may determine an expected location for each employee, based on the employee's job title, job assignment, work schedule, or other database entry identifying an expected location for the employee. In some embodiments, employees may wear one or more electronic tags that can transmit a location signal to network server 160. In such embodiments, network server 160 can maintain a database of each available employee's real-time location in the facility”; (Perry, [0087]), “ (Perry, [0102]), and 
display the one or more active task progression temporal data values of the one or more tasks in-progress, wherein a first view comprises the schedule allocation interface and the active task interface in a single display (Perry, [0040]), “a task administration app, which when executed causes computer terminal 140 to perform processes related to managing, prioritizing, and scheduling multiple pending tasks…displaying pending tasks, monitoring task status, assigning tasks to employees, and displaying employee task assignments”; (Perry, [0085]; [0087]-[0088]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the tracking and management of work in Nudd to include the task progress limitations as taught by Perry. The motivation for doing this would have been to improve the method of managing work taking place at various locations in Nudd (see par. 0055) to efficiently include the results of performing automatic real-time task tracking (see Perry par. 0003).

Referring to Claim 2, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd further teaches: 
wherein the first view comprises a schedule allocation interface and an active task interface characterised wherein: 
the schedule allocation interface comprises a resource calendar for the resource displaying (Nudd, [0093]), “task and/or shift input calendar interface 430 of a web-based portal 400 for a work management system, with emphasis on the relationship between tasks 482 and shifts 480 and with a weekly calendar view… , the properties 484 of the shift 480 which are inheritable by the related tasks may include the worker, recurrence, location of work to-be-performed”;
regular time intervals wherein the resource availability status between each time interval is displayed as available or unavailable (Nudd, [0197]), “a provider database 1700 of a provider for use by this client application or some other application or interface may include blackout dates 1702 either input by the provider or associated with the provider due to acceptance of the shift by the provider”; (Nudd, [0186]), “Blackout dates 1506 record the dates and time ranges associated with these shifts as well as one or more dates that the provider is not available for personal or other reasons. The blackout data 1506 may omit details of shift scheduled for other enterprises and only include sufficient data to indicate that a time and date is not available”; (Nudd, [0233]), “shift records may be stored in association with the received 2014 provider, with the shift records describing the non-conflicting shifts in accordance with the shift definition and recurrence definition. Blackout data for the stored 2120 shifts may be transmitted 2122 to the central server system, such as by transmitting 2122 those dates and time ranges specified in the stored 2120 shifts and/or transmitting a recurrence rule defining the scheduled shifts”; (Nudd, [0237]), and 
the first resource temporal data value and the second resource temporal data value which define a time interval in the resource calendar (Nudd, [0093]), “FIG. 4C is a wireframe diagram that illustrates the task and/or shift input calendar interface 430 of a web-based portal 400 for a work management system, with emphasis on the relationship between tasks 482 and shifts 480 and with a weekly calendar view… the properties 484 of the shift 480 which are inheritable by the related tasks may include the worker”; (Nudd, [0095]), “FIG. 4D is a wireframe diagram that illustrates a task and/or shift details portion 440 of a task and/or shift input calendar interface of a web-based portal 400 for a work management system…the name of the work provider is assigned a default value based on the primary work provider assigned to the particular client, but wherein another work provider may be designated specifically for the task and/or shift… an input 448 enables input of the start date, start time and end time of the task”;  
a first allocated task is displayed in the resource calendar across a time interval defined by:
the first task temporal data value corresponding with a start time for the task (Nudd, [0095]), “… an input 448 enables input of the start date, start time”, and 
a second task temporal data value corresponding with an end time for the task (Nudd, [0095]), “… an input 448 enables input of the… end time of the task”, and 
occupying all time intervals in the resource calendar therebetween (Nudd, Fig. 4C; Fig. 4E), and 
the active task interface comprises a display of tasks in-progress which include, 
one or more tasks associated with task temporal data values corresponding with a past start time for the task and a future end time (Nudd, [0084]), “calendar input interface, which, when a day is clicked, queries the set of non-event tasks and/or shifts related to that day, including expected and/or actual start and end times for a shift, completed and incomplete tasks, and tasks which are planned in the future, and in a some embodiments displays said tasks in a task list”, and 
one or more tasks associated with task temporal data values corresponding with a future start time and one or more active task progression temporal data values created from a user input via the active task interface (Nudd, [0084]), “calendar input interface, which, when a day is clicked, queries the set of non-event tasks and/or shifts related to that day, including expected and/or actual start and end times for a shift, completed and incomplete tasks, and tasks which are planned in the future, and in a some embodiments displays said tasks in a task list”, 
wherein the schedule allocation interface and the active task interface are linked to enable a user to dynamically create or modify one or more active task progression temporal data values with a single end user input (Nudd, [0085]), “a work provider logs-in to the system from the point-of-service of the client to indicate the start time of the shift, is shown the non-event tasks which are to be completed on a computer 208, and marks tasks as complete and/or incomplete and/or enters comments as the work provider works towards the completion of tasks. In some embodiments, said comments and completion inputs from the work provider are transmitted via the network 210 to the work management server 212, and the completion information about the tasks and/or shift and the comments are shown in element 410, when one of a variety of authorized users, such as a manager or administrator, the work provider, the client, the recipient, or the family or colleagues of the recipient view the web portal 400”; (Nudd, [0105]), “the changes in the status of the one or more tasks and/or shift are transmitted to the work management system wherein the updated status of the tasks and/or shifts 504 can be displayed on the list of tasks and/or shifts 410 in the web portal interface illustrated in FIG. 4A”; (Nudd, [0057]; [0113]).

Referring to Claim 3, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd further teaches: 
wherein the schedule allocation interface displays at least one sub-calendar configured to display one or more tasks sharing a common temporal data value (Nudd, [0092]-[0093]), “various views of the calendar may be used by clicking inputs 436 including but not limited to a view of the current day another day, a week, or a month. As such, a level of calendar granularity convenient to the user may be viewed…”; (Nudd, [0084]).

Referring to Claim 4, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd teaches receiving a shift definition and filtering candidate providers according to availability (see par. 0223) and assigning a provider to a shift (see par. 0242), but Nudd does not explicitly teach:
wherein the schedule allocation interface is configured to display a resource availability status for multiple resources whereby:
the schedule allocation interface comprises a resource calendar for the multiple resources displaying set time intervals wherein the resource availability status for each or all resources at a time interval is displayed as available or unavailable.

However Perry teaches:
wherein the schedule allocation interface is configured to display a resource availability status for multiple resources whereby:
the schedule allocation interface comprises a resource calendar for the multiple resources displaying set time intervals wherein the resource availability status for each or all resources at a time interval is displayed as available or unavailable (Perry, [0085]), “FIG. 8 is an illustration of an example of a task management interface 800, consistent with disclosed embodiments. Task management interface 800 may be displayed…An administrator or other employee responsible for overseeing task management may interact with administrator terminal 145 in order to operate task management interface 800. Task management interface 800 may include a list of tasks active in system 100, and employee list 806 that includes a number of assigned and completed tasks associated with each employee. In some embodiments, employee list 806 may indicate one or more statuses for each employee such as, for example, whether an employee is “available” (e.g., on duty and not working on any task), “dispatched” (e.g., on duty and currently working on a task), or “logged out” (e.g., off duty)…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the provider assignments in Nudd to include the availability limitation as taught by Perry. The motivation for doing this would have been to improve the method of managing work taking place at various locations in Nudd (see par. 0055) to efficiently include the results of assigning and managing tasks (see Perry par. 0004).

Referring to Claim 5, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd further teaches: 
configured for viewing on a mobile device display, comprising a second view having a graphical user interface wherein the schedule allocation interface and the schedule availability interface are reduced or hidden, and the active task interface is displayed in the graphical user interface (Nudd, Fig. 5; [0097]).

Referring to Claim 7, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd further teaches:
wherein the schedule availability interface comprises a display enabled to create or modify the first task in the task database by an input of a categorised data value (Nudd, [0095]), “input 442 may be to assign a work provider of the type "caregiver" wherein the work management system would be an in-home care work management system. The aforementioned is provided by way of example, and the invention has applicability to any variety of work types and work providers”; (Nudd, [0163]; [0201]).

Referring to Claim 8, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. Nudd further teaches:
wherein the task database is configured to;
store a set of historical task data values comprising one or more historical task request data values associated with a first task request parameter (Nudd, [0079]), “The database 214 may store recipient records 352 for individual recipients. A recipient record 352 may include a recipient identifier 354 (e.g., name or ID number), care needs 356 of the recipient, a task schedule 358 (and/or shift schedule) describing tasks scheduled on behalf of the recipient, a task history 360 and/or shift history recording tasks performed on behalf of the recipient”, 
reference a first task request data value associated with a first task request parameter with the one or more historical task request data values associated with a first task request parameter (Nudd, [0079]), and 
communicate the one or more historical task request data values with the schedule allocation interface wherein information of the one or more historical task request data values is displayed by the resource allocation interface (Nudd, [0160]), “, the shift may have a recipient associated therewith and an employer may impose a preference that if possible a provider is chosen that has previously worked for that recipient. Accordingly, the method 1400a may additionally include ranking 1408 according to preference”; (Nudd, [0200]), “an interface for receiving the parameters of a shift definition… The shift definition may also include sufficient information to enable selection of an appropriate provider such as… shift information used to rank a provider with respect to a shift in accordance with the methods described hereinabove”.

Referring to Claim 9, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. 
wherein the task database is configured to modify a first task request data value to categorise and associate the modified data value with a first task request parameter (Nudd, [0200]), “The shift definition may be received from a computer system operated by an enterprise representative and presenting an interface for receiving the parameters of a shift definition. For the method 1800, the shift definition may not include an identifier of a provider or may include a provisional provider that may be subsequently replaced according to subsequent steps. In particular, the shift definition may include at least a date and time range. The shift definition may also include sufficient information to enable selection of an appropriate provider such as a location (for evaluating provider proximity), required skill set, recipient, or other shift information used to rank a provider with respect to a shift”; (Nudd, [0076]).

Referring to Claim 10, the combination of Nudd in view of Perry teaches a scheduling system according to claim 1. 
comprising an artificial intelligence engine having a task processing artificial intelligence module configured to;
receive a task request from the schedule availability interface, and process the request to generate a first task request data value, wherein the artificial intelligence engine is configured to process the task request to generate a first task request data value (Nudd, [0070]), “The voice server 218 may be operable to convert voice information input to the telephone 204 to text and/or convert voice messages to digital files that may be routed over the network 210… software programming to build computer-enabled applications which use telephony, including voice recognition, voice-to-text automated transcription, text-to-voice technologies”; (Nudd, [0114]; [0143]).

Referring to Claim 11, the combination of Nudd in view of Perry teaches a scheduling system according to claim 10. Nudd further teaches:
wherein the task processing artificial intelligence module comprises a natural language processing tool (Nudd, [0070]), “The voice server 218 may be operable to convert voice information input to the telephone 204 to text and/or convert voice messages to digital files that may be routed over the network 210… software programming to build computer-enabled applications which use telephony, including voice recognition, voice-to-text automated transcription, text-to-voice technologies”; (Nudd, [0112]).












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laithwaite et al. (US 8225319 B2) – A scheduling process is provided for scheduling allocation of resources to a task, each resource having a plurality of attributes, the task having one or more operational constraints including a required plurality of capabilities, and having a performance condition. A combination of resources is selected whose identified performance cost meets the performance condition. The task is scheduled based on the selected combination of resources.

Pothos et al. (US 20030041087 A1) – Tasks such as repair jobs on a telecommunications system, that are to be performed by a plurality of resources such as field engineers, at different locations in a geographical area, are scheduled by means of a scheduler at a work manager server. The scheduler provides schedule data corresponding to schedules of the tasks that individual ones of the resources are to carry out, from task data concerning the tasks to be carried out and resource data concerning characteristics of resources available to carry out the tasks over a given period. Not all the tasks are scheduled, resulting in unscheduled task data. The schedule data is downloaded to a workstation together with the unscheduled task data. The downloaded data is analysed at the workstation to determine a candidate resource to perform the task corresponding to the unscheduled task data.

Cocanougher et al. (US 20140278653 A1) – A system and method for allowing a dispatcher and/or a service technician to achieve an optimized schedule for service technicians performing repairs in the field based on an analysis of past data, methodologies and formulas, wherein a scheduling program is displayed to the dispatcher on a monitor of a computer or any other processing device, using the scheduling program the dispatcher calls up or accesses the current schedule of all the technicians, and the technicians can simultaneously view their entire current schedule and agree to a proposed appointment, even placing blocks on dates and times that they are not available for scheduling so that optimized or near optimized schedules are obtained quickly and economically.

Driver et al. (Facilitating Dynamic Schedules for Healthcare Professionals) – Healthcare professionals working in highly dynamic hospital environments typically have correspondingly dynamic schedules that are difficult to manage. Emergent tasks and shifting priorities result in existing schedules becoming obsolete. This paper describes the Hermes framework and illustrates how it can be used to implement applications that can automatically reorganise the schedules of healthcare workers based on sensed changes in their environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624